Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/18/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a DC motor brush holder assembly with lengthwise directions of a predetermined axis defined as axial directions, one of the axial directions as a first direction, another one of the axial directions as a second direction, a direction radially toward the axis as a radially inward direction, and a direction radially away from the axis as a radially outward direction, the DC motor brush holder assembly comprising: brush holders corresponding to the brushes and accommodating the brushes in a manner to allow the brushes to protrude in the radially inward direction and come into sliding contact with the commutator segments; a bus bar being an electric conductor having engagement portions engaged with the brush holders, the bus bar electrically connected to the positive brushes; and the bus bar is arranged in such a manner that an end of the engagement portion facing in the radially inward direction is positioned further in the radially outward direction than an end surface of a predetermined portion of the brush facing in the radially outward direction is, an end of the bus bar facing in the second direction is positioned further in the second direction than an end of the brush facing in the first direction is, and an end of the bus bar facing in the first direction is .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



7/31/2021

/DANG D LE/Primary Examiner, Art Unit 2834